Resolved, That the Honorable the Supreme Court be and they hereby are respectfully requested to give their opinion as to whether or not chapter 828 of the Public Laws passed at the January session, A.D. 1890, repeals the following clause of section 21, chapter 731, of the Public Laws passed January session, A.D. 1889: —
"Provided, That in case no ballots are provided at any voting *Page 826 
place in accordance with the foregoing provisions of the act, or in case no such ballots are at the polls and ready for the use of voters, the voters at such voting place may use any ballot and provide themselves therewith," and to transmit the same to this Senate at the ensuing January session of the General Assembly.
OPINION OF THE COURT.
March 3, 1891.
To the Honorable the Senate of the State of Rhode Island and Providence Plantations: —
We have received from your Honors a resolution, passed in June last, requesting our opinion, at the present January session, upon the question whether Public Laws, chapter 828, repeals the proviso contained in Public Laws, chapter 731, section 21.
Our opinion is, that said chapter 828 does not repeal the proviso. Chapter 828 is an addition to chapter 731, providing for adjourned or second elections which were not provided for in the preceding act. Except as in this respect it amends sections 6 and 7, it does not change the provisions of chapter 731, and therefore it is not otherwise inconsistent with such provisions.
                                             THOMAS DURFEE. CHARLES MATTESON. JOHN H. STINESS. P.E. TILLINGHAST. GEORGE A. WILBUR. *Page 827
OPINION of a Justice of the Supreme Court under Pub. Stat. R.I. cap. 58, § 2.